Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 1/15/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The NPL citation #6 on the IDS of 1/15/2021 “ChemCor Product Specification” has been lined through because no publication date has been cited.
The NPL citation #14 on the IDS of 1/15/2021 “GLOVER ET AL: “The interactive whiteboard: a literature study”; Technology, Pedagogy and Education (14) 2: 155-170” has been lined through because no publication date has been cited and only the abstract has been provided.
The NPL citation #37 on the IDS of 1/15/2021 by Zheng has been lined through because no copy has been provided and because no publication date has been cited.
REASONS FOR ALLOWANCE
Claims 1-12 remain allowable over the prior art.
The reasons for allowance mailed on 11/3/2020 are incorporated herein by reference. 
The prior art cited on the IDS documents filed on 1/15/2021, 1/21/2021, and 1/22/2021 either are not closer than the prior art previously cited or do not qualify as prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764